Exhibit 10.1
EXECUTION COPY
VOTING AND STANDSTILL AGREEMENT
by and among
Comtech Telecommunications Corp.,
and
the Stockholders named herein
dated as of May 8, 2010

 



--------------------------------------------------------------------------------



 



VOTING AND STANDSTILL AGREEMENT
     This Voting and Standstill Agreement (this “Agreement”) is entered into as
of May 8, 2010, by and among Comtech Telecommunications Corp., a Delaware
corporation (“Parent”) and the undersigned stockholders (each a “Stockholder”
and collectively, the “Stockholders”) of CPI International, Inc. (the
“Company”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Agreement and Plan of Merger (the “Merger Agreement”),
dated as of May 8 2010, by and among Parent, Angels Acquisition Corp., a
Delaware corporation and wholly owned subsidiary of Parent (“Merger Sub”), and
the Company.
W I T N E S S E T H:
     WHEREAS, as of the date hereof, the Stockholders “beneficially own” (as
such term is defined in Rule 13d-3 promulgated under the Exchange Act)
(including entitlement to dispose of (or to direct the disposition of) and have
the right to vote (or to direct the voting of)) 8,868,737 shares of common
stock, par value $0.01 per share (the “Company Stock”), of the Company (such
shares of Company Stock, together with any other shares of Company Stock the
voting power over which is directly or indirectly acquired by any Stockholder
until the termination of this Agreement pursuant to the terms hereof, are
collectively referred to herein as the “Stockholder Owned Shares”);
     WHEREAS, simultaneously herewith, Parent, Merger Sub and the Company are
entering into the Merger Agreement, pursuant to which Merger Sub will merge with
and into the Company, with the Company surviving as a wholly owned subsidiary of
Parent (the “Merger”);
     WHEREAS, upon consummation of the Merger, the Stockholders shall have the
right to receive cash and shares of common stock, par value $0.10 per share (the
“Parent Stock”), of Parent (such shares of Parent Stock, together with any other
shares of Parent Stock, the voting power over which is directly or indirectly
currently held or acquired by any Stockholder until the termination of this
Agreement pursuant to the terms hereof, are collectively referred to herein as
the “Parent Subject Shares” and, together with the Stockholder Owned Shares, the
“Subject Shares”); and
     WHEREAS, as a condition to the willingness of Parent to enter into the
Merger Agreement, and as an inducement and in consideration therefor, the
Stockholders are executing this Agreement;
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Other Definitions. For purposes of this Agreement:

 



--------------------------------------------------------------------------------



 



          (a) “Affiliate” means, with respect to any specified Person, any
Person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Person
specified.
          (b) “Company Subject Shares” means shares of Company Stock which the
Stockholders “beneficially own” and have the right to vote (or to direct the
voting of), together with any other shares of Company Stock the voting power
over which is directly or indirectly acquired by any Stockholder until the
termination of this Agreement pursuant to the terms hereof, equal to forty-nine
and nine tenths percent (49.9%) of the total number of outstanding shares of
Company Stock.
          (c) “Person” means an individual, corporation, limited liability
company, general or limited partnership, association, trust, unincorporated
organization, other entity or group.
          (d) “Representative” means, with respect to any particular Person, any
director, officer, employee, accountant, consultant, legal counsel, investment
banker, advisor, agent or other representative of such Person.
ARTICLE II
VOTING AGREEMENT
     Section 2.1 Agreement to Vote the Stockholder Owned Shares.
          (a) Subject to Section 2.1(b), from and after the date hereof, at any
meeting of the Company’s stockholders (or any adjournment or postponement
thereof), however called:
          (i) the Stockholders shall vote (or cause to be voted) all of the
Company Subject Shares:
               (1) in favor of the adoption and approval of the terms of the
Merger Agreement, the Merger and the other transactions contemplated by the
Merger Agreement (and any actions required in furtherance thereof);
               (2) against any action, proposal, transaction or agreement that
is intended, or would reasonably be expected, directly or indirectly, to result
in a breach of any covenant, representation, warranty or other obligation or
agreement of the Company set forth in the Merger Agreement or of the
Stockholders set forth in this Agreement; and
               (3) except if permitted by the Merger Agreement or with the prior
written consent of Parent, against the following actions or proposals (other
than the transactions contemplated by the Merger Agreement): (A) any Acquisition
Proposal; (B) any change in the individuals who constitute the board of
directors of the Company;

2



--------------------------------------------------------------------------------



 



(C) any material change in the present capitalization of the Company or any
amendment of the Company’s certificate of incorporation or bylaws; (D) any other
material change in the Company’s corporate structure or business; or (E) any
other action or proposal involving the Company or any of its subsidiaries that
is intended, or would reasonably be expected, to prevent, impede, interfere
with, delay, postpone or adversely affect the transactions contemplated by the
Merger Agreement; and
          (ii) the Stockholders, in their sole discretion, shall vote (or cause
to be voted), in person or by proxy, all of Stockholder Owned Shares in excess
of the Company Subject Shares any manner they each may choose.
          (b) Notwithstanding Section 2.1(a), in the event of a Board
Recommendation Change made in compliance with the Merger Agreement, the
obligation of the Stockholders to vote the Company Subject Shares as to which
the Stockholders control the right to vote in the manner set forth in
Section 2.1(a) shall be modified (without any further notice or any action by
the Company or a Stockholder) such that:
          (i) the Stockholders shall vote (or cause to be voted) such number of
Company Subject Shares equal to twenty-five percent (25.0%) of the total number
of outstanding shares of Company Stock (the “Lock-Up Subject Shares”) as
provided in Section 2.1(a); and
          (ii) the Stockholders, in their sole discretion, shall vote (or cause
to be voted), in person or by proxy, all of the remaining Stockholder Owned
Shares in excess of the Lock-Up Shares any manner they each may choose;
provided, however, that to the extent the Board Recommendation Change was made
pursuant to Section 7.2(c)(ii) of the Merger Agreement, the modifications in
clauses (i) and (ii) of this Section 2.1(b) shall only become effective if the
average of the reported closing sale prices per share of Parent Common Stock on
NASDAQ as reported in The Wall Street Journal for five (5) consecutive trading
days immediately prior to the making of the Board Recommendation Change is less
than $24.00.
          (c) In connection with any vote contemplated by this Section 2.1, the
Stockholders shall cause all of the Stockholder Owned Shares to be duly counted
for purposes of determining that a quorum is present and shall comply with all
necessary procedures in connection with recording the results of such vote. Each
Stockholder agrees not to enter into any agreement or commitment with any Person
the effect of which would violate or be inconsistent with the provisions and
agreements set forth in this Article II.
     Section 2.2 Notice of Board Recommendation Change. Any Board Recommendation
Change made in compliance with the Merger Agreement shall be deemed to be notice
from each Stockholder that the number of Company Subject Shares covered by the
agreement to vote in the manner set forth in Section 2.1(a), in each case,

3



--------------------------------------------------------------------------------



 



shall be limited to twenty-five percent (25%) of the total number of outstanding
shares of Common Stock as provided in Section 2.1(b). Parent shall take such
further action or execute such other instruments as may be necessary under
applicable Law to effectuate the intent of such modification of such voting
agreement.
ARTICLE III
STANDSTILL AND NO-SOLICITATION IN RESPECT OF COMPANY SHARES
     Section 3.1 Standstill in Respect of Stockholder Owned Shares. Each of the
Stockholders hereby agrees that, from and after the date hereof until the
earlier of the Effective Time of the Merger and the termination of the Merger
Agreement, such Stockholder shall not, directly or indirectly, unless
(i) specifically requested by Parent or (ii) expressly contemplated by the terms
of this Agreement or the Merger Agreement:
          (a) sell, transfer, tender, pledge, encumber, assign or otherwise
dispose of (collectively, a “Transfer”), or enter into any contract, option or
other agreement with respect to, or consent to, a Transfer of, any or all of the
Stockholder Owned Shares;
          (b) acquire, offer to acquire, or agree to acquire, directly or
indirectly, by purchase or otherwise, any assets of the Company or any
subsidiary or division thereof;
          (c) make, or in any way participate in, directly or indirectly, any
“solicitation” of “proxies” (as such terms are used in the rules of the
Securities and Exchange Commission) to vote, or seek to advise or influence any
Person with respect to the voting of, any voting securities of the Company
(including by making publicly known such Stockholder’s position on any matter
presented to stockholders), other than to recommend that stockholders of the
Company vote in favor of the Merger and the Merger Agreement;
          (d) submit to the Company any stockholder proposal under Rule 14a-8
under the Exchange Act;
          (e) make any public announcement with respect to, or submit a proposal
for, or offer of (with or without conditions) any extraordinary transaction
involving the Company or its securities or assets;
          (f) form, join or in any way participate in a “group” (as defined in
Section 13(d)(3) under the Exchange Act) in connection with any of the
foregoing;
          (g) seek, in any way which may be reasonably likely to require,
involve or trigger public disclosure of such request pursuant to applicable Law,
to have any provision of this Section 3.1 amended, modified or waived; or
          (h) otherwise take, directly or indirectly, any actions with the
purpose of avoiding or circumventing any provision of this Section 3.1 or which
could reasonably

4



--------------------------------------------------------------------------------



 



be expected to have the effect of preventing, impeding, interfering with or
adversely affecting the consummation of the transactions contemplated by the
Merger Agreement or its ability to perform the Company’s obligations under this
Agreement.
     Section 3.2 Dividends, Distributions, Etc. in Respect of Stockholder Owned
Shares. In the event of a stock dividend or stock distribution, or any change in
the Company Stock by reason of any stock dividend or stock distribution,
split-up, recapitalization, combination, exchange of shares or the like, the
term “Stockholder Owned Shares” shall be deemed to refer to and include the
Stockholder Owned Shares as well as all such stock dividends and stock
distributions and any securities into which or for which any or all of the
Stockholder Owned Shares may be changed or exchanged or which are received in
such transaction.
     Section 3.3 Acquisition Proposals in Respect of Stockholder Owned Shares.
(a) Each Stockholder shall, and each Stockholder shall cause each of its
Representatives to, immediately cease and cause to be terminated any existing
activities, discussions or negotiations with any Third Party conducted prior to
the date hereof with respect to any Acquisition Proposal. Each of the
Stockholders shall not, nor in the case of clauses (i) and (ii) shall it permit
any of its Affiliates to, nor shall it authorize or knowingly permit any
Representative of, the Stockholders or in the case of clauses (i) and (ii) any
of their Affiliates to, (i) solicit or initiate, or take any action to knowingly
encourage, or knowingly facilitate or knowingly induce, directly or indirectly,
any inquiries relating to, or the submission of, any Acquisition Proposal from
any Third Party; (ii) participate in any discussions or negotiations regarding
any Acquisition Proposal, or furnish to any Person any non-public information or
data with respect to or access to the properties of the Company in connection
with an Acquisition Proposal; or (iii) enter into any agreement, arrangement or
understanding with respect to any Acquisition Proposal or enter into any
agreement requiring it to abandon, terminate or fail to consummate the Merger
and the transactions contemplated by this Agreement. Notwithstanding the
foregoing sentence or any other provision of this Agreement, if, after the date
hereof and prior to the receipt of stockholder approval of the Merger Agreement,
the Stockholders receive or the Company receives a bona fide Acquisition
Proposal by a Third Party and such Acquisition Proposal did not result, directly
or indirectly, from a breach of this Section 3.3 or Section 7.2 of the Merger
Agreement, which the Company Board or Committee determines in good faith (after
consulting outside legal and financial advisors) that such Acquisition Proposal
constitutes, or would reasonably be expected to lead to a Superior Acquisition
Proposal, and the Company or the Stockholders receives from such Third Party an
executed confidentiality agreement having provisions that are no less
restrictive than those of the Confidentiality Agreement with respect to Parent
(except with respect to any “standstill” provision or other provision having
similar effect in the Confidentiality Agreement), then the Stockholders may, in
response to such Acquisition Proposal, subject to compliance with this
Section 3.3 and after giving notice to Parent (x) furnish information or data or
access with respect to the Company and its Subsidiaries to, and (y) participate
in discussions and negotiations directly or through their Representatives with,
such Third Party; provided that the Stockholders shall provide or make
available, to the extent not previously provided or made available to Parent or
its representatives, to Parent any material non-public information with respect
to the

5



--------------------------------------------------------------------------------



 



Stockholders that is provided to the Third Party making such Acquisition
Proposal prior to or substantially concurrently with the time it is provided or
made available to such Third Party; provided further, however, that nothing in
this Section 3.3 shall require the Stockholders to provide or make available to
Parent information that (i) it is not legally permitted to disclose or the
disclosure of which would contravene any applicable Law or binding order or
(ii) the Company determines, in its good faith judgment, would constitute trade
secrets or other material information that is competitively sensitive. Nothing
contained in this Agreement shall prevent a Stockholder from making such
disclosure that a Stockholder (after consultation with counsel) concludes in
good faith is necessary in order to comply with its organizational documents,
including without limitation its operating agreement or corresponding document,
or to comply with its fiduciary duties to its stockholders or partners under
applicable Law.
          (b) Each Stockholder shall advise Parent orally and in writing,
promptly (but in no event later than 24 hours) after receipt thereof, of (i) any
proposal for an Acquisition Proposal received by any Representative of any
Stockholder, and (ii) the material terms of such Acquisition Proposal (including
the identity of the entity proposing the Acquisition Proposal), and provide a
copy of such proposal for an Acquisition Proposal to Parent if such proposal is
in writing. Each Stockholder shall keep Parent reasonably informed on a
reasonably current basis of the status of, and any material changes to, the
terms of any such Acquisition Proposal and the status of discussions and
negotiations with respect thereto of which it is aware. Performance by the
Company of its obligations under Section 7.2 of the Merger Agreement shall be
deemed performance by the Stockholders of the provisions of this Section 3.3(b)
with respect to the same matter so long as any such activities by the
Stockholders are consistent in all material respects with the discussions or
activity underlying the required disclosure by the Company to Parent.
          (c) Each Stockholder agrees that it will promptly inform its
Representatives and its Affiliates’ Representatives of the obligations
undertaken in this Article III.
          (d) Notwithstanding any provision in this Agreement to the contrary,
the Stockholders enter into the agreements and understandings herein solely in
their capacity as the beneficial owners of the Stockholder Owned Shares, and
nothing herein shall limit or effect any actions taken by any Representative of
a Stockholder in such Representative’s capacity as a director of the Company or
cause a Stockholder to become obligated to take or effect any action hereunder.
     Section 3.4 Certain Provisions.
          (a) Notwithstanding anything to the contrary in this Article III,
(1) no provision of this Article III shall prohibit, limit or otherwise restrict
a Representative of a Stockholder in his capacity as a director or officer of
the Company, and (2) from and after a Board Recommendation Change made in
compliance with the Merger Agreement in connection with a Superior Acquisition
Proposal, Section 2.1(a) shall apply only with

6



--------------------------------------------------------------------------------



 



respect to the Lock-Up Subject Shares and, for the avoidance of doubt, the
Stockholders, in their sole discretion, shall be able to enter into any voting
agreement, proxy, consent or power of attorney with respect to the remaining
Stockholder Owned Shares. Notwithstanding anything to the contrary in this
Agreement, the restrictions in this Article III shall terminate and be of no
further force and effect upon the termination of this Agreement or the
consummation of the Merger.
          (b) For the purposes of this Agreement, the Company shall be deemed
not to be an Affiliate or Subsidiary of any one or more of the Stockholders, and
any officer, director, employee, agent or advisor of the Company (in each case,
in their capacities as such) shall be deemed not to be a Representative of a
Stockholder.
ARTICLE IV
STANDSTILL IN RESPECT OF PARENT SHARES
     Section 4.1 Standstill in Respect of Parent Subject Shares. Each of the
Stockholders hereby agree that, from and after the Effective Time of the Merger
until the second anniversary thereof, the Stockholders shall not, directly or
indirectly, unless (i) specifically requested by Parent or (ii) expressly
contemplated by the terms of this Agreement:
          (a) subject to Section 4.2, Transfer, or enter into any contract,
option or other agreement with respect to, or consent to, a Transfer of, any or
all of the Parent Subject Shares;
          (b) acquire, offer to acquire, or agree to acquire, directly or
indirectly, by purchase or otherwise, any securities or direct or indirect
rights to acquire Parent Stock or any other securities of Parent, or any assets
of Parent or any subsidiary or division thereof;
          (c) make, or in any way participate in, directly or indirectly, any
“solicitation” of “proxies” (as such terms are used in the rules of the
Securities and Exchange Commission) to vote, or seek to advise or influence any
Person with respect to the voting of, any voting securities of Parent (including
by making publicly known such Stockholder’s position on any matter presented to
stockholders);
          (d) submit to Parent any stockholder proposal under Rule 14a-8 under
the Exchange Act;
          (e) make any public announcement with respect to, or submit a proposal
for, or offer of (with or without conditions) any extraordinary transaction
involving Parent or its securities or assets;
          (f) form, join or in any way participate in a “group” (as defined in
Section 13(d)(3) under the Exchange Act) in connection with any of the
foregoing;

7



--------------------------------------------------------------------------------



 



          (g) seek, in any way which may be reasonably likely to require,
involve or trigger public disclosure of such request pursuant to applicable Law,
to have any provision of this Section 4.1 amended, modified or waived; or
          (h) otherwise take, directly or indirectly, any actions with the
purpose or effect of avoiding or circumventing any provision of this Section 4.1
or which could reasonably be expected to have the effect of preventing,
impeding, interfering with or adversely affecting its ability to perform its
obligations under this Agreement.
     Section 4.2 Permitted Transfers.
          (a) Notwithstanding Section 4.1(a), following the date which is six
(6) months after the Closing Date, the Stockholders may sell any or all of their
Parent Subject Shares (i) through a broker-dealer on a national securities
exchange or (ii) to any Permitted Transferee in one or more block trades or
transactions, in each case subject to such limitations as may exist under
applicable Law; provided, in the case of sales on a national securities exchange
pursuant to clause (i) above, such sales in the aggregate shall not, during any
three (3) month period, exceed the greater of 2.5% of the outstanding shares of
Parent Stock or the average reported weekly trading volume of Parent Stock
during the four weeks preceding such sale of Parent Subject Shares; provided,
further, that any Stockholder proposing to sell any or all of their Parent
Subject Shares pursuant to this Section 4.2(a) shall provide Parent with 24
hours advance notice of such Stockholder’s intention to sell, or such lesser
period of time as consented to by Parent.
          (b) For the purposes of this Agreement:
          “Permitted Transferee” means (i) any Person other than a Person who is
known to the Stockholder to be an Openly Hostile Transferee, (ii) subject to
compliance by the Stockholders with Section 4.2(c) hereof, any Person who shall
have commenced a tender offer pursuant to Rule 14e under the Exchange Act for
shares of Parent, (iii) any stockholder or partner of such Stockholder, or
(iv) any Pre-Approved Purchaser.
          “Openly Hostile Transferee” means any Person (other than the Company)
that shall, or shall be an Affiliate of a Person that shall:
          (i) to the actual knowledge of each such Stockholder proposing to
transfer any or all of its Parent Subject Shares, without any duty of inquiry
with respect to an exchange transaction other than reviewing current filings on
http://www.sec.gov/edgar/searchedgar/companysearch.html under the name of
Parent, own more than 5% of the outstanding Parent Stock after purchasing any
Parent Subject Shares;
          (ii) submit to Parent a stockholder proposal under Rule 14a-8 under
the Exchange Act for inclusion in a future proxy statement;
          (iii) file a proxy statement under Rule 14a under the Exchange Act, to
make a “solicitation” of “proxies” (as such terms are used in the rules of the
Securities and Exchange Commission) to vote, or seek to advise or

8



--------------------------------------------------------------------------------



 



influence any person with respect to the voting of, any securities of Parent
(including by making publicly known such Person’s position on any matter
presented to stockholders), other than to recommend that stockholders of Parent
vote in the manner recommended by the board of directors of Parent;
          (iv) commence or publicly announce the commencement of a tender offer
for shares of Parent under Rule 14e under the Exchange Act;
          (v) make any public announcement regarding, or submit a proposal for
or offer of, (with or without condition) any extraordinary transaction involving
Parent; or
          (vi) form, join or in any way participate in a “group” (as defined in
Section 13(d)(3) under the Exchange Act) in connection with the foregoing.
          “Pre-Approved Purchaser” means any Person who Parent has determined,
in its sole and absolute discretion and notwithstanding clause (i) of the
definition of “Openly Hostile Transferee”, shall be an acceptable transferee of
Parent Subject Shares and is set forth on a list prepared by Parent and
delivered to the Stockholders from time to time or as reasonably requested by
the Stockholders; provided that any Pre-Approved Purchaser shall not be an
Openly Hostile Transferee, regardless of whether such Person will own more than
5% of the outstanding Parent Stock after purchasing any Parent Subject Shares.
          (c) In the event Stockholders desire to sell Parent Subject Shares
into a tender offer pursuant to clause (ii) of the definition of a “Permitted
Transferee” they shall send Parent notice in writing (a “Tender Offer Notice”),
and Parent shall have the right to purchase all (but not less than all) of the
Parent Subject Shares proposed to be sold by the Stockholders pursuant to such
Tender Offer Notice, at such price per share as available in the tender offer,
payable entirely in cash, on the earliest date set for payment for shares of
Parent in such tender offer. Such right shall be exercisable within three
(3) Business Days after receipt of such notice from the Stockholders, by Parent
sending the Stockholders written notice obligating Parent to purchase and make
payment for such Parent Subject Shares as provided herein. If prior to the
expiration of the tender offer the price per share or terms available in the
tender offer shall be amended by the Person conducting the tender offer, the
Tender Offer Notice provided by the Stockholders shall be deemed void, and to
the extent the Stockholders desire to tender any such Parent Subject Shares at
the amended tender offer price or terms, such Stockholder shall be required to
deliver to Parent a new Tender Offer Notice and a new three (3) Business Day
period shall commence. If such purchase shall not be accepted as aforesaid
within the applicable three (3) Business Day period, the Stockholders shall be
free to tender such Parent Subject Shares in such tender offer, as the same may
be extended or modified, without re-offering any such shares to Parent. The
right of Parent to purchase Parent Subject Shares pursuant to this
Section 4.2(c) shall be assignable by Parent, provided, that no such assignment
shall relieve Parent of its obligation to make payment hereunder.

9



--------------------------------------------------------------------------------



 



     Section 4.3 Dividends, Distributions, Etc. in Respect of Parent Subject
Shares. In the event of a stock dividend or stock distribution, or any change in
the Parent Stock by reason of any stock dividend or stock distribution,
split-up, recapitalization, combination, exchange of shares or the like, the
term “Parent Subject Shares” shall be deemed to refer to and include the Parent
Subject Shares as well as all such stock dividends and stock distributions and
any securities into which or for which any or all of the Parent Subject Shares
may be changed or exchanged or which are received in such transaction.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
     The Stockholders hereby represent and warrant, jointly and severally, to
Parent as follows:
     Section 5.1 Corporate Organization. Each Stockholder is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
formation.
     Section 5.2 Authority Relative to This Agreement. Each Stockholder has the
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby. This Agreement and the
consummation by each Stockholder of the transactions contemplated hereby have
been duly and validly authorized by the board of directors, general partner or
similar governing body of each Stockholder, and no other corporate proceedings
on the part of each Stockholder are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by each Stockholder and, assuming that this
Agreement constitutes the valid and binding agreement of Parent, constitutes the
valid and binding agreement of each Stockholder, enforceable against each
Stockholder in accordance with its terms, except that such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or other
similar Laws now or hereafter in effect relating to creditors’ rights generally,
and (ii) general principles of equity (regardless of whether enforceability is
considered in a proceeding in equity or at law).
     Section 5.3 Ownership of Shares. The Stockholders beneficially own
8,868,737 shares of Company Stock as of the date hereof. The Stockholders have
the sole power to vote (or cause to be voted) such shares of Company Stock and
have good and valid title to the Company Stock, free and clear of any and all
pledges, mortgages, liens, charges, proxies, voting agreements, encumbrances,
adverse claims, options, security interests and demands of any nature or kind
whatsoever, other than those created by this Agreement.
     Section 5.4 No Conflicts. Neither the execution and delivery of this
Agreement by the Stockholders, nor the consummation by the Stockholders of the
transactions contemplated hereby, will (i) conflict with or result in any breach
of the organizational documents of any Stockholder; (ii) require any Permit from
any or

10



--------------------------------------------------------------------------------



 



Governmental Entity or any authorization, consent or approval from any other
Person; (iii) result in, or give rise to, a violation or breach of or a default
under any of the terms of any material contract, understanding, agreement or
other instrument or obligation to which any Stockholder is a party or by which
any Stockholder or any of the Stockholder Owned Shares or the Stockholder’s
assets may be bound, or (iv) violate any applicable Law, except, with respect to
any of the foregoing clauses (i) through (iv), as does not and could not
reasonably be expected to impair any Stockholder’s ability to perform its
obligations under this Agreement.
     Section 5.5 Reliance by Parent. Each Stockholder understands and
acknowledges that Parent is entering into the Merger Agreement in reliance upon
the execution and delivery of this Agreement by such Stockholder.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PARENT
     Parent hereby represents and warrants to the Stockholders as follows:
     Section 6.1 Corporate Organization. Parent is a corporation duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
incorporation.
     Section 6.2 Authority Relative to This Agreement. Parent has the requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. This Agreement and the
consummation by Parent of the transactions contemplated hereby have been duly
and validly authorized by the board of directors of Parent, and no other
corporate proceedings on the part of Parent are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by Parent and, assuming that
this Agreement constitutes the valid and binding agreement of the Stockholders,
constitutes the valid and binding agreement of Parent, enforceable against
Parent in accordance with its terms, except that such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or other
similar Laws now or hereafter in effect relating to creditors’ rights generally,
and (ii) general principles of equity (regardless of whether enforceability is
considered in a proceeding in equity or at law).
     Section 6.3 No Conflicts. Neither the execution and delivery of this
Agreement by Parent, nor the consummation by Parent of the transactions
contemplated hereby, will (i) conflict with or result in any breach of the
Restated Certificate of Incorporation or the Amended and Restated By-Laws of
Parent; (ii) require any Permit from any Governmental Entity; (iii) result in,
or give rise to, a violation or breach of or a default under any of the terms of
any material contract, understanding, agreement or other instrument or
obligation to which Parent is a party, or (iv) violate any applicable Law,
except, with respect to any of the foregoing clauses (i) through (iv), as does
not and

11



--------------------------------------------------------------------------------



 



could not reasonably be expected to impair Parent’s ability to perform its
obligations under this Agreement.
ARTICLE VII
TERMINATION
     Section 7.1 Termination.
          (a) Subject to Section 7.1(b), this Agreement shall terminate and none
of Parent or any Stockholder shall have any rights or obligations hereunder upon
the earliest to occur of: (i) the termination of this Agreement by mutual
written consent of Parent and the Stockholders, (ii) the termination of the
Merger Agreement in accordance with its terms, and (iii) the second anniversary
of the Effective Time of the Merger.
          (b) Notwithstanding Section 7.1(a), (i) termination of this Agreement
shall not prevent any party hereunder from seeking any remedies (at Law or in
equity) against any other party hereto for such party’s breach of any of the
terms of this Agreement, and (ii) Section 8.2 through Section 8.15, inclusive,
of this Agreement shall survive the termination of this Agreement.
ARTICLE VIII
MISCELLANEOUS
     Section 8.1 Publication. The Stockholders hereby permit Parent to publish
and disclose in the Proxy Statement and Registration Statement (including all
documents and schedules filed with the SEC) their identity and ownership of
shares of Company Stock and the nature of their commitments, arrangements and
understandings pursuant to this Agreement; provided, however, that such
publication and disclosure shall be subject to prior approval by the
Stockholders, such approval not to be unreasonably withheld or delayed.
     Section 8.2 Appraisal Rights. To the extent permitted by applicable Law,
each Stockholder hereby waives any rights of appraisal or rights to dissent from
the Merger that it may have under applicable Law.
     Section 8.3 Further Actions. Each of the parties hereto agrees that it will
use its reasonable best efforts to do all things necessary to effectuate this
Agreement.
     Section 8.4 Waivers. No action taken pursuant to this Agreement, including
any investigation by or on behalf of any party hereto, nor any failure or delay
on the part of any party hereto in the exercise of any right hereunder, shall be
deemed to constitute a waiver by the party taking such action of compliance of
any representations, warranties, covenants or agreements contained in this
Agreement. The waiver by any party hereto of a breach of any provision hereunder
shall not operate or be construed as a waiver of any prior or subsequent breach
of the same or any other provision hereunder.

12



--------------------------------------------------------------------------------



 



     Section 8.5 Counterparts. For the convenience of the parties hereto, this
Agreement may be executed in any number of counterparts (including by facsimile
or electronic transmission), each such counterpart being deemed to be an
original instrument, and all such counterparts shall together constitute the
same agreement.
     Section 8.6 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the principles of conflict of laws thereof.
     Section 8.7 Jurisdiction; Enforcement; Waiver of Jury Trial.
          (a) The parties hereto agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that
monetary damages, even if available, would not be an adequate remedy therefor.
It is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, without proof of actual damages, in
the Court of Chancery of the State of Delaware in and for New Castle County (the
“Chancery Court”) or, if the Chancery Court lacks subject matter jurisdiction,
in any court of the United States located in the State of Delaware, this being
in addition to any other remedy to which they are entitled at law or in equity.
In addition, each of the parties hereto (i) consents to submit itself to the
personal jurisdiction of the Chancery Court or, if the Chancery Court lacks
subject matter jurisdiction, any federal court located in the State of Delaware
in the event any dispute arises out of this Agreement or any of the transactions
contemplated by this Agreement, (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (iii) agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the Chancery Court or, if the Chancery Court lacks subject matter
jurisdiction, a federal court sitting in the State of Delaware.
          (b) EACH OF PARENT AND THE STOCKHOLDERS HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
     Section 8.8 Notices. All notices, requests, instructions or other documents
to be given hereunder by any party to the other parties shall be in writing and
shall be deemed duly given (i) upon delivery, when delivered personally,
(ii) one (1) Business Day after being sent by overnight courier or when sent by
facsimile transmission (with a confirming copy sent by overnight courier), and
(iii) three (3) Business Days after being sent by registered or certified mail,
postage prepaid, as follows:
If to Parent to:

13



--------------------------------------------------------------------------------



 



Comtech Telecommunications Corp.
68 South Service Road, Suite 230
Melville, NY 11747
Attn: Michael Porcelain
Telephone: (631) 962-7103
Facsimile No.: (631) 962-7203
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036-6522
Attn: Jeffrey W. Tindell, Esq.
Telephone: (212) 735-3000
Facsimile No.: (212) 735-2000
If to the Stockholders, to:
Cypress Advisors Inc.
65 East 55th Street
New York, NY 10022
Attention: Jeffrey Hughes
Telephone: (212) 705-0150
Facsimile: (212) 705-0199
with a copy to:
Golenbock Eiseman Assor Bell & Peskoe LLP
437 Madison Avenue
New York, NY 10022
Attention: Lawrence M. Bell, Esq.
Telephone: (212) 907-7300
Facsimile: (212) 574-0330
     Section 8.9 Entire Agreement; Assignment. This Agreement constitutes the
entire agreement of the parties and supersedes all prior agreements and
understandings, both written and oral, among the parties hereto, or any of them,
with respect to the subject matter hereof. Except as provided in Section 4.2(c),
this Agreement may not be assigned by any of the parties hereto by operation of
law or otherwise.
     Section 8.10 Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any rights, benefits or remedies of any
nature whatsoever under or by reason of this Agreement.

14



--------------------------------------------------------------------------------



 



     Section 8.11 Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in a manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.
     Section 8.12 Certain Interpretations. For purposes of this Agreement:
          (a) Unless otherwise specified, all references in this Agreement to
Articles and Sections shall be deemed to refer to Articles and Sections of this
Agreement.
          (b) The Article and Section captions herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof.
          (c) Unless the context otherwise requires, words describing the
singular number shall include the plural and vice versa, and words denoting any
gender shall include all genders.
          (d) The words “include,” includes” and “including,” when used herein
shall be deemed in each case to be followed by the words “without limitation.”
          (e) The parties hereto agree that they have been represented by legal
counsel during the negotiation and execution of this Agreement and, therefore,
waive the application of any Law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document shall be construed
against the party drafting such agreement or document.
     Section 8.13 Fees and Expenses. Except as otherwise provided herein,
whether or not the Merger is consummated, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses.
     Section 8.14 Ownership Interest. Nothing contained in this Agreement shall
be deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to any Subject Shares. All rights, ownership and
economic benefits of and relating to the Subject Shares shall remain vested in
and belong to the Stockholders, and Parent shall have no authority to direct the
Stockholders in the voting or disposition of any of the Stockholder Owned
Shares, except as otherwise provided herein, or Parent Subject Shares.
     Section 8.15 Capacity as a Stockholder. The Stockholders do not make any
agreement or understanding herein in their capacity as being associated with a
director of the Company. The Stockholders make their agreements and
understandings herein solely

15



--------------------------------------------------------------------------------



 



in their capacities as the record holder and beneficial owner of the Subject
Shares and, notwithstanding anything to the contrary herein, nothing herein
shall limit or affect any actions taken by a Representative of a Stockholder in
his capacity as a director or officer of the Company.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Parent and each Stockholder has caused this Agreement
to be duly executed as of the day and year first above written.

              COMTECH TELECOMMUNICATIONS CORP.
 
       
 
  By:   /s/ Fred Kornberg
 
       
 
      Name:  Fred Kornberg
 
      Title:  CEO
 
            CYPRESS MERCHANT BANKING PARTNERS II L.P.
 
       
 
  By:   /s/ Jeffrey P. Hughes
 
       
 
      Name: Jeffrey P. Hughes
 
      Title:  
 
            CYPRESS MERCHANT B II C.V.
 
       
 
  By:   /s/ Jeffrey P. Hughes
 
       
 
      Name: Jeffrey P. Hughes
 
      Title:
 
            55TH STREET PARTNERS II L.P.
 
       
 
  By:   /s/ Jeffrey P. Hughes
 
       
 
      Name: Jeffrey P. Hughes
 
      Title:

 